                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        RANDY ALANA,
                                  11                                                    Case No. 18-07116 BLF (PR)
                                                      Petitioner,
                                  12                                                    ORDER TO SHOW CAUSE;
Northern District of California




                                               v.                                       GRANTING MOTION FOR LEAVE
 United States District Court




                                  13                                                    TO PROCEED IN FORMA
                                                                                        PAUPERIS
                                  14    MICHAEL MARTEL,
                                  15                 Respondent.
                                                                                        (Docket Nos. 3, 5)
                                  16

                                  17

                                  18          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus
                                  19   pursuant to 28 U.S.C. § 2254, challenging his state conviction in Alameda County
                                  20   Superior Court. Petitioner has filed a motion for leave to proceed in forma pauperis
                                  21   (“IFP”). (Docket No. 5.)
                                  22

                                  23                                          DISCUSSION
                                  24   I.     Standard of Review
                                  25          This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                  26   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  27   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  28   § 2254(a).
                                   1          It shall “award the writ or issue an order directing the respondent to show cause

                                   2   why the writ should not be granted, unless it appears from the application that the applicant

                                   3   or person detained is not entitled thereto.” Id. § 2243.

                                   4   II.    Legal Claims
                                              Petitioner claims the following grounds for habeas relief: (1) the trial court erred in
                                   5
                                       admitting evidence of a prior conviction for murder that occurred thirty years ago; (2) the
                                   6
                                       trial court erred in admitting evidence that he assaulted his wife thirty years ago; (3) the
                                   7
                                       trial court erred in admitting evidence that he kidnapped and assaulted a prostitute who
                                   8
                                       was his girlfriend twenty years ago; (4) the trial court erred in admitting evidence of
                                   9
                                       victim’s hearsay statements alleging Petitioner had committed various bad acts; (5) the
                                  10
                                       trial court erred in failing to give limiting instructions that the victim’s extrajudicial
                                  11
                                       statements were admitted not for the truth of the matter but as evidence of the victim’s
                                  12
Northern District of California




                                       state of mind; and (6) cumulative error. (Pet., Docket No. 1 at 12-13.) Liberally
 United States District Court




                                  13
                                       construed, these claims are cognizable under § 2254 and merit an answer from
                                  14
                                       Respondent.
                                  15

                                  16
                                                                                  CONCLUSION
                                  17
                                              For the foregoing reasons and for good cause shown,
                                  18
                                              1.     Petitioner’s motion for leave to proceed in forma pauperis, (Docket No. 5),
                                  19
                                       is GRANTED. The previous IFP motion is DENIED as moot. (Docket No. 3.)
                                  20
                                              2.     The Clerk shall serve by mail a copy of this order and the petition and all
                                  21
                                       attachments thereto, on Respondent and Respondent’s attorney, the Attorney General of
                                  22
                                       the State of California. The Clerk also shall serve a copy of this order on Petitioner.
                                  23
                                              3.     Respondent shall file with the court and serve on Petitioner, within sixty (60)
                                  24
                                       days of the issuance of this order, an answer conforming in all respects to Rule 5 of the
                                  25
                                       Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus should
                                  26
                                       not be issued. Respondent shall file with the answer and serve on Petitioner a copy of all
                                  27
                                  28                                                   2
                                   1   portions of the state trial record that have been transcribed previously and that are relevant
                                   2   to a determination of the issues presented by the petition.
                                   3            If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                   4   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                   5   answer.
                                   6            4.       Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                   7   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                   8   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                   9   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                  10   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                  11   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                  12            5.       It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
Northern District of California
 United States District Court




                                  13   that all communications with the Court must be served on Respondent by mailing a true
                                  14   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                  15   parties informed of any change of address by filing a separate paper captioned “Notice of
                                  16   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                  17   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  18   Federal Rule of Civil Procedure 41(b).
                                  19            This order terminates Docket Nos. 3 and 5.
                                  20            IT IS SO ORDERED.
                                  21           March 28, 2019
                                       Dated: _____________________                          ________________________
                                                                                             BETH LABSON FREEMAN
                                  22                                                         United States District Judge
                                  23

                                  24

                                  25   Order to Show Cause; Granting IFP
                                       PRO-SE\BLF\HC.18\07116Alana_osc&ifp
                                  26

                                  27
                                  28                                                     3
